           Case 1:20-cv-07691-SLC Document 45 Filed 08/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
U.S. SPECIALTY INSURANCE COMPANY,

                              Plaintiff,

         -v-
                                                           CIVIL ACTION NO.: 20 Civ. 7691 (SLC)

                                                                         ORDER
HARLEYSVILLE WORCESTER INSURANCE COMPANY,

                              Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         On June 1, 2021, the Court extended the fact discovery deadline to August 2, 2021 and

directed the parties to file a joint status report confirming the completion of fact discovery (the

“Joint Status Report”) by August 3, 2021. (ECF No. 42). The parties have not done so.

Accordingly, by Monday, August 9, 2021, the parties shall file the Joint Status Report.

         The Court reminds the parties that in-person oral argument concerning Plaintiff’s Motion

for Partial Summary Judgment will take place on August 12, 2021 at 10:00 am. (ECF No. 44).


Dated:          New York, New York
                August 5, 2021

                                                     SO ORDERED.



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
